UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrants name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Attached is a press release of the Company datedFebruary 8, 2011. FOR IMMEDIATE RELEASE For more information contact: Rosita Covarrubias / Carolina Burgos Investor Relations Department Compañía Cervecerías Unidas S.A. www.ccu-sa.com ; www.ccu.cl (56-2) 427-3581 / (56-2) 427-3104 CCU S.A. REPORTS CONSOLIDATED FOURTH QUARTER 2 (1 ) FOURTH QUARTER Net sales up 8.3%, Operating result increases 15.0%, EBITDA up 13.2% Net profit up 12.5% to CLP 115.7 per share FULL YEAR Net sales up 7.9%, Operating result increases 18.0%, EBITDA up 14.2% Net profit down 13.5% to CLP 347.6 per share FULL YEAR BEFORE NON RECURRING ITEMS (NRI) Operating result before NRI increases 13.0 %, EBITDA before NRI up % Net profit before NRI up 5.9% to CLP per share (Santiago, Chile, February 2, 2011) CCU announced today its consolidated financial results under IFRS for the fourth quarter ended December 31, 2010. ( 1) COMMENTS FROM THE CEO We are pleased with CCUs fourth quarter performance. The consolidated volumes grew 4.5% to 5.2 million Hectoliters, with the contribution of the following segments: Non alcoholic with 7.4%, Beer Argentina increased 6.5%, Spirits was up 5.9%, Beer Chile grew 1.6%, which all together more than compensated the 6.0% decrease in Wine volume. These volume variations are in line with the private consumption expansion derived from the Chilean GDP growth which, after the 4.8% and 6.2% for October and November, is expected to be 6% for the quarter. Notwithstanding, the growth of our volumes in Chile was moderated by a lower temperature than normal in December. Pursuant CCUs price increases disclosed in the third quarters Press Release and the Non alcoholic beverages price increase implemented during November, the Q4 average price was 3.4% higher this year. As a consequence, Net sales increased 8.3%, to CLP 250,725 million. ( 1) Statements made in this press release that relate to CCUs future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCUs annual report on Form 20-F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. ( 2) EBITDA represents Operating result or EBIT plus depreciation and amortization. EBITDA is not a calculation based on IFRS principles. For more detail, please see full note before Exhibits. ( 3) Net profit attributable to parent company shareholders as per IFRS. All the comments below refers to Q410 figures compared to Q409. 1 The Net profit increased 12.5% due to a higher operating margin, lower expenses as a percentage of Net sales and lower non-operating loss, partially compensated by higher taxes. EBITDA increased 13.2% to CLP 63,303 million and the EBITDA margin grew one percentage point, from 24.2% to 25.2%, mainly driven by margin improvement in the beer business in Chile and Argentina. The positive effect of the 7.3% Chilean peso appreciation in Q410 in comparison to the same period last year helped to partially offset higher costs. However, the appreciation of the peso vis a vis the foreign currencies was detrimental for the wine export business. On December 27 the Company acquired a Cider business in Argentina in line with the Companys strategy to develop our multicategory business model in that country, to leverage our growing sales and distribution capabilities. For USD 13.2 million we obtained a controlling participation in Sáenz Briones and Sidra La Victoria, which have a combined estimated market share of 23% and an estimated EBITDA of USD 4 million. The yearly sales of both companies are 214 thousand hectoliters of cider and 31 thousand hectoliters of mostly other liquors. Reflecting on 2010, we are very satisfied having delivered these results following the severe earthquake and tsunami that stroke Chile on February 27, causing damages in our beer and wine operations as well as inventory losses. We were able to resume production activities within a month and ended the year with a record of 17.3 million hectoliters sold, and the generation of an EBITDA of over CLP 200 billion, excluding NRI. We expect to reach a final settlement with the insurance companies in the first quarter of 2011 and to reflect the results in the reporting of the quarter. In the meantime, we maintain an account receivable for CLP 27,204 million against which we have received cash advances for CLP 21,722 million from the insurance companies. Looking ahead, we will not only continue our efforts to grow and strengthen our current core business organically, but also to pursue actively a strategy of inorganic growth in beverage and food related businesses, domestically as well as in surrounding markets. 2 CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibits 1 & 2) NET SALES Q410 Total Net sales increased 8.3% to CLP 250,725 million as a result of 4.5% higher consolidated volumes and 3.4% higher average price. Volumes increased in the following segments: the Non-alcoholic beverages increased 7.4%, Beer Argentina was up by 6.5%, Spirits was 5.9% higher, our Beer segment in Chile achieved a 1.6% larger volume, which all together more than compensated the 6.0% decrease in Wine. The higher average price is mainly explained by a 10.2% increase in the average price of Beer in Argentina, 4.0% increase in Wine, 3.8% price increase in Beer Chile, 3.1% in Non-alcoholic beverages and 1.6% in Spirits. Prices increased due to changes in mix as well as a price list rises in previous quarters, in addition to price increase implemented during November in the Non-alcoholic segment. Accumulated Net sales increased 7.9% amounting to CLP 838,258 million, as a result of 6.2% higher consolidated volumes and 1.9% higher average prices. * Percentage calculations exclude Other/Eliminations 3 Net sales by segment Q4 (million CLP) 2009 % Chg. Beer Chile 36.3% 86,777 37.5% 4.9% Beer Argentina 20.2% 43,327 18.7% 17.0% Non-alcoholic beverages 26.5% 59,308 25.6% 12.0% Wine 12.6% 32,399 14.0% -2.4% Spirits 4.6% 10,694 4.6% 7.4% Other/Eliminations -571 -0.2% -942 -0.4% - TOTAL 100.0% 231,562 100.0% 8.3% YTD (million CLP) 2009 % Chg. Beer Chile 34.4% 278,170 35.8% 3.5% Beer Argentina 18.7% 137,296 17.7% 13.9% Non-alcoholic beverages 26.7% 201,512 25.9% 10.9% Wine 15.8% 124,726 16.1% 6.1% Spirits 5.2% 38,830 5.0% 11.3% Other/Eliminations -5,072 -0.6% -3,988 -0.5% - TOTAL 100.0% 776,544 100.0% 7.9% GROSS PROFIT Q410 Increased % to CLP million as a result of % higher Net sales, partially offset by % higher Cost of goods sold (COGS) which amounted to CLP million . As a percentage of Net sales, the COGS decreased from % in Q409 to % in Q410. Consequently, the Gross profit, as a percentage of Net sales, increased from % in Q409 to % this quarter. 2010 Increased 10.5% to CLP 454,445 million and, as a percentage of Net sales, the consolidated Gross profit increased from % to % when compared to 2009. OPERATING RESULT Q410 Increased % to CLP million due to the higher Gross profit, partially offset by higher Marketing/Selling, Distribution and Administrative expenses (MSD&A) . MSD&A expenses increased in Q410 by %, to CLP million. MSD&A expenses, as a percentage of Net sales, decreased from 36.6% in Q409 to 35.9% in Q410. The consolidated operating margin increased from % in Q409 to % in Q410. Increased % amounting to CLP million and the operating margin was %, increasing percentage points when compared to 2009 due to a better performance and also to a non recurring item (NRI) derived from the sale of a site in Lima, which generated a one time profit before taxes of CLP 6,791 million. The accumulated Operating result before NRI increased % and its margin grew from % in 2009 to % in 2010. 4 * Percentage calculations exclude Other/Eliminations Operating result and Operating margin by segment Q4 Operating result (million CLP) Operating margin 2009 % Chg 2009 Beer Chile 26,926 13.2% 33.5% 31.0% Beer Argentina 5,716 55.8% 17.6% 13.2% Non-alcoholic beverages 9,699 -3.6% 14.1% 16.4% Wine 2,629 -65.1% 2.9% 8.1% Spirits 1,474 6.7% 13.7% 13.8% Other/Eliminations -395 -2,240 -82.4% - - TOTAL 44,204 15.0% 20.3% 19.1% YTD Operating result (million CLP) Operating margin 2009 %Chg 2009 Beer Chile 77,191 10.5% 29.6% 27.7% Beer Argentina 17,328 27.1% 14.1% 12.6% Non-alcoholic beverages 24,686 31.1% 14.5% 12.3% Wine 12,220 -16.1% 7.8% 9.8% Spirits 6,421 -0.2% 14.8% 16.5% Other/Eliminations -464 NM - - TOTAL 137,382 18.0% 19.3% 17.7% EBITDA Q410 Increased 13.2% to CLP 63,303 million and the consolidated EBITDA margin increased from % in Q409 to % in Q410, mainly explained by better results in Beer Chile and Beer Argentina. Increased 14.2% to CLP 207,250 million and the EBITDA margin grew from % in Q409 to 24.7% in Q410 . The accumulated EBITDA before NRI increased % to CLP and the margin increased from % in 2009 to % in 2010. 5 * Percentage calculations exclude Other/Eliminations EBITDA by segment Q4 EBITDA (million CLP) EBITDA margin 2009 % Chg 2009 Beer Chile 30,905 15.1% 39.1% 35.6% Beer Argentina 6,858 48.4% 20.1% 15.8% Non-alcoholic beverages 12,252 -2.3% 18.0% 20.7% Wine 4,186 -39.5% 8.0% 12.9% Spirits 1,978 0.3% 17.3% 18.5% Other/Eliminations -239 - - - TOTAL 55,940 13.2% 25.2% 24.2% YTD EBITDA (million CLP) EBITDA margin 2009 % Chg 2009 Beer Chile 92,138 9.7% 35.1% 33.1% Beer Argentina 21,943 22.5% 17.2% 16.0% Non-alcoholic beverages 34,375 22.1% 18.8% 17.1% Wine 19,100 -12.4% 12.6% 15.3% Spirits 8,221 -1.7% 18.7% 21.2% Other/Eliminations 5,736 - - - TOTAL 181,513 14.2% 24.7% 23.4% 6 ALL OTHER Q410 In All other we include the following: Net financing expenses, Share of profits of associates and joint ventures, Exchange rate differences, Result of indexed units and Other gains/(losses). The total variation of these accounts, when compared to the same quarter last year, is a lower loss of CLP million mainly explained by: · Net financing expenses , which decreased CLP million to CLP million, as a result of higher cash and cash equivalent balances. · Other gains/(losses) and Exchange rate differences, which resulted in a lower loss of CLP million mostly due to hedge effects to compensate foreign exchange (fx) variations on taxes. All of the above was partially compensated by: · Share of profits of associates and joint ventures , which decreased CLP million, mainly explained by lower results in FOODs Compañía de Alimentos CCU S.A. and in Viña Valles de Chile S.A. 2010 Reduced with CLP million from a profit of CLP 15,707 million to a loss of CLP 14,456 million. The accumulated Result of indexed units represented a lower profit of CLP 9,270 million in 2010 due to a negative UF variation caused by deflation in 2009. Other gains/(losses) considers the absence of CLP 24,439 million one time profit in 2009 generated by the sale of 29.9% of Aguas CCU-Nestlé Chile S.A., partially compensated by higher results of CLP million related to hedges to compensate foreign currency variations on taxes. Finally, the Net Financing expenses are CLP million lower due to a lower debt balance. INCOME TAX Q410 Income tax increased CLP 4,483 million mostly due to current years higher income before taxes and to a negative effect of fx variations on taxes. 2010 Increased CLP 15,932 million mainly due to the absence this year of non recurrent positive effects in 2009, the additional tax paid on the Peru site sales profit and a negative effect of fx variations on taxes. MINORITY INTEREST Q410 Decreased CLP million to CLP million mostly due to the lower results in Viña San Pedro Tarapacá and Aguas CCU-Nestlé. 2010 Decreased CLP million to CLP million mainly explained by the absence in 2010 of a non recurring positive effect in 2009 in Aguas CCU-Nestlé and by the lower results in Viña San Pedro Tarapacá and in Aguas CCU-Nestlé. 7 NET PROFIT Q410 Increased CLP million to CLP million due mostly to higher Operating result, lower Non operating loss and lower Minority interest, partially compensated by higher Income tax. 2010 Decreased CLP million to CLP million due mostly to: a) the absence this year of the CLP 19,920 million non recurring net profits, after taxes, generated by the 29.9% sale of the water business to Nestlé; b) the absence in 2010 of other positive restructuring effects for CLP 6,223 million, and c) the absence of the negative UF variation and the subsequent profit generated in 2009. The following chart shows the reconciliation of the actual results with those before non recurring items: NON RECURRING ITEMS EFFECTS - CLP MM Variation OPERATING RESULT 18.0% NON RECURRING ITEMS PERU SITE SALE (6,791) - OPERATING RESULT before NRI 13.0% EBITDA 14.2% NON RECURRING ITEMS PERU SITE SALE (6,791) - EBITDA before NRI 10.4% NET PROFIT -13.5% NON RECURRING ITEMS PERU SITE SALE (2,802) 29.9% WATER BUSINESS SALE (19,920) OTHER RESTRUCTURING EFFECTS (6,223) NET PROFIT before NRI 5.9% 8 BUSINESS UNITS HIGHLIGHTS (
